Citation Nr: 0301196	
Decision Date: 01/22/03    Archive Date: 02/04/03

DOCKET NO.  99-22 169A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for foot drop, to 
include as secondary to a service-connected bilateral pes 
planus disability.  

2.  Entitlement to special monthly compensation based on 
the loss of use of both lower extremities.

3.  Entitlement to a total rating for compensation 
purposes based on individual unemployability.


REPRESENTATION

Appellant represented by:	Harold R. Moroz, Attorney at 
Law


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to April 
1946.

This case comes before the Board of Veterans' Appeals 
(Board) by means of an October 1998 rating decision 
rendered by the Jackson, Mississippi, Regional Office (RO) 
of the Department of Veterans Affairs (VA).  

The Board has previously reviewed this case and determined 
that further development of this case was warranted.  
Accordingly, pursuant to authority granted to the Board by 
38 C.F.R. § 19.9(a)(2)(2002), the Board asked that the 
veteran be scheduled for a VA physical examination to 
determine the etiology of his present foot drop, whether 
his service-connected pes planus results in loss of use of 
his feet, and whether his service connected disabilities 
render him unemployable.  Thereafter, the veteran was 
examined by VA physicians for compensation and pension 
purposes in July 2002.  The Board reviewed the examination 
reports and determined that further clarification of the 
issued of unemployability was necessary.  Accordingly, an 
addendum to the July 2002 VA feet examination was 
requested.  The examining physician responded by 
submitting an August 2002 addendum to the July 2002 
examination report.  Copies of the various the examination 
reports have been furnished to the veteran.  

In a letter dated January 8, 2003, the veteran was 
notified that a motion, submitted on his behalf by Senator 
Trent Lott and received at the Board on December 30, 2002, 
to advance his case on the Board's docket had been granted 
under 38 U.S.C.A. § 7107 and 38 C.F.R. § 20.900(c).


FINDINGS OF FACT

1.  VA has made all reasonable efforts to assist the 
veteran in the development of his claims and has notified 
him of the information and evidence necessary to 
substantiate his claim.

2.  The competent evidence shows that the veteran's foot 
drop disability is etiologically related to his diabetes 
mellitus and diabetic neuropathy; the evidence does not 
show that his foot drop is related to his service-
connected pes planus.  

3.  The veteran does not have loss of use of his feet such 
that no effective function remains, other than that which 
would be equally well served by an amputation stump at the 
site of election below the knee, with use of a suitable 
prosthetic appliance.

4.  The veteran's service-connected disabilities include 
pes planus, rated as 50 percent disabling, and tinea 
cruris, rated as noncompensable.

5.  The record now includes plausible evidence tending to 
show that the veteran is precluded from securing or 
following a substantially gainful occupation by reason of 
his service-connected pes planus.


CONCLUSIONS OF LAW

1.  A foot drop disability is not shown to be secondary to 
the veteran's service-connected pes planus.  38 U.S.C.A. 
§§ 1110, 1111, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§ 3.303, 3.304, 3.10 (2002).

2.  The criteria for special monthly compensation on the 
basis of loss of use of both feet have not been met.  38 
U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.159, 3.350 (2002).

3.  The schedular criteria for consideration of a total 
disability rating based on individual unemployability due 
to service-connected disability are not met.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16(a) (2002).

4.  The criteria for the submission of the claim for a 
total rating for compensation purposes based on individual 
unemployability to the Director, Compensation and Pension 
Service, on an extra-schedular basis are met.  38 C.F.R. 
§ 4.16(b) (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000 (VCAA) on the 
veteran's claim.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5126 (West Supp. 2001); McQueen v. Principi, 14 Vet. App. 
300 (2001) (per curiam).  The law provides that VA has a 
duty to assist veterans and other claimants in developing 
their claims for VA benefits.  The Board notes that the 
veteran's application for the benefits at issue is 
complete.  

The duty to assist requires VA to make "reasonable efforts 
to obtain relevant records (including private records)."  
38 U.S.C.A. § 5103A.  The RO has obtained pertinent VA 
medical records identified by the veteran.  The evidence 
does not show, nor has the veteran identified, the 
existence of any additional pertinent medical records that 
have not been obtained.  On the contrary, in a September 
2002 statement, the veteran indicated that he had no 
additional evidence to submit.  Accordingly, the Board 
finds that the RO has made reasonable attempts to obtain 
medical records referenced by the veteran, and that VA's 
duty to assist the claimant in obtaining pertinent medical 
records is satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2002).

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or 
her representative, if any, of any information, and any 
medical or lay evidence, not previously provided that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(b).  VA must inform the veteran whether 
he or VA bears the burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. § 5103(a) (West 
Supp. 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  In the present case, the veteran 
was informed of the evidence necessary to substantiate his 
claims by means of a statement of the case issued during 
the appeals process.  Additionally, the Board notes that 
the veteran's private attorney has submitted a 16 page 
brief in support of the veteran's contentions that 
discusses the applicable laws and regulations that are 
pertinent to this claim.  The contents of this brief show 
that the veteran's attorney had knowledge of the evidence 
necessary to substantiate the veteran's claims.  
Accordingly, the Board finds that the duty to inform the 
veteran of required evidence to substantiate his claim has 
been satisfied.  38 U.S.C.A. § 5103(a).

The duty to assist also requires medical examination when 
such examination is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4).  In 
this regard, the Board notes that the veteran has been 
afforded several VA examinations.  Additionally, the Board 
has sought clarification from an examination physician as 
to the cause of the veteran's unemployability.

VA has completed all development of this claim that is 
possible without further input by the appellant.  The 
appellant has been duly notified of what is needed to 
establish entitlement to the benefits sought, what the VA 
has done and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set 
forth in the VCAA with regard to notice and development of 
the appellant's claim, have been satisfied, and that 
returning the case to the RO to consider the requirements 
of VCAA would serve no useful purpose, but would 
needlessly delay appellate review. 


Procedural Background:  By a July 1948 rating decision, 
service connection was established for bilateral pes 
planus and tinea cruris as the evidence showed that these 
disabilities were incurred during service in World War II.  
The veteran's pes planus was assigned a noncompensable 
disability evaluation from September 22, 1947, to June 22, 
1948, and a 10 percent rating from June 23, 1948.  His 
tinea cruris was assigned a noncompensable evaluation from 
September 22, 1947.  

By means of a May 1981 rating action, the RO determined 
that the veteran had met the basic eligibility 
requirements for nonservice-connected pension benefits.  
While no change was warranted in the disability 
evaluations assigned for his service-connected 
disabilities, the RO noted that his nonservice-connected 
disabilities included diabetes mellitus rated as 40 
percent disabling, hypothyroidism rated as 30 percent 
disabling, and hypertension rated as 10 percent disabling.  
It was determined that the veteran disabilities, in 
combination, were sufficiently severe to preclude gainful 
employment.  

The 10 percent disability rating for the veteran's 
service-connected pes planus continued until a 30 percent 
disability rating was assigned by means of an April 1989 
rating action.  The Board upheld this rating in June 1990.  
Thereafter, in November 1990, the RO denied an increased 
rating for the veteran's pes planus.  This decision was 
appealed to the Board which assigned a 50 percent rating 
in March 1992.  By means of a July 1992 rating action, the 
RO denied entitlement to TDIU benefits. 

In June 1994, the RO issued a rating decision that awarded 
special monthly pension (SMP) at the housebound rate as 
the veteran was rated 100 percent disabled due to a 
coronary artery bypass graft secondary to coronary artery 
disease with additional disabilities of pes planus (50 
percent disabling), diabetes mellitus (40 percent 
disabling), and hypertension (30 percent disabling), 
independently ratable at 60 percent or more.  

In a July 1995 rating action, the RO denied a rating in 
excess of 50 percent for the veteran's service-connected 
pes planus.  The veteran appealed this decision to the 
Board.  After remanding the case for development in March 
1997 and July 1998, the Board issued a March 1999 decision 
that denied a rating in excess of 50 percent for the 
veteran's bilateral pes planus.  The veteran did not 
appeal this decision to the United States Court of Appeals 
for Veterans Claims (Court).  

The present appeal arises from a June 1999 rating action 
that denied the issues currently on appeal.


Evidentiary Background:  Records from the Social Security 
Administration (SSA), dated in October 1987, show that the 
veteran had satisfied the medical requirements for social 
security disability benefits.  This decision was based, in 
part, on a September 1987, examination report.  This 
examination report noted that the veteran had numerous 
medical conditions to include lumbar spine and right leg 
pain as well as diabetes and high blood pressure.  It was 
further noted that he complained of some partial numbness 
and burning in both his feet and legs.  Both feet were 
noted to be "quite flat" with no clubbing, cyanosis, or 
edema.  There was no arthritic deformity or varicose 
veins.  His gait was somewhat unsteady due to loss of 
sensation in his lower extremities.  Pertinent diagnoses 
were diabetes mellitus, probably with diabetic neuropathy; 
recurrent syncope, possibly due to diabetic-related 
postural hypotension; degenerative lumbar disc disease and 
degenerative arthritis of the lumbar spine, probably with 
neuropathy involving the right lower extremity; early 
diabetic retinopathy; and mild hypertension.  The examiner 
felt that the veteran's primary problems were related to 
his lower extremities and bouts of syncope.  It was noted 
that he had a clear history of neuropathy involving the 
lower extremities which could be due to longstanding 
diabetes or to severe degenerative disc disease.  His 
prognosis for improvement was poor.

In December 1993, the veteran was hospitalized at a VA 
medical facility for treatment of an infected ulcer on his 
right big toe.  His diagnoses during this admission 
include osteomyelitis of the right big toe, diabetes 
mellitus, arteriosclerotic heart disease, angina, and 
right foot drop.  In May 1994 the veteran underwent a bone 
scan.  The report of this scan confirms the diagnosis of 
osteomyelitis of the right first toe and degenerative 
joint disease with increased uptake in both shoulders, the 
mid-spine, and right knee joint.  It was noted that the 
veteran showed signs of right foot drop.  

A private physician noted in December 1994 that the 
veteran could not walk or get out of a chair without help.  
These difficulties were felt to be due to the veteran's 
foot drop.  

In a February 1995 statement, the veteran reported that he 
had nurses coming into his house six days a week to work 
with him on his feet.  He indicated that he could no do 
anything because of his feet.  He could not get up out of 
his chair.  When he did go places, he went in a wheel 
chair.  He could not drive and had to have help getting 
out of his wheel chair.  

An April 1995 private neurological examination report 
notes that the veteran complained of lower extremity 
weakness.  Several weeks before the examination, he had a 
sudden paroxysmal onset of pain in the mid thoracic region 
radiating into both lumbosacral spine areas.  This pain 
was very severe and not significantly precipitated by any 
function or movement.  Several days following the onset of 
this pain, the veteran noticed weakness in both of his 
lower extremities.   The veteran's strength deteriorated 
to the point that he could not ambulate and was virtually 
chair bound generally feeling as if his legs and upper 
extremities were "dead."  The veteran had been treated in 
the past for insulin-dependent diabetes mellitus, 
hypothyroidism, severe coronary artery disease, and 
chronic deep vein thrombosis (DVTs).  He had undergone 
five coronary artery bypass grafts and three coronary 
percutaneous transluminal coronary angioplasties.  Nerve 
conduction velocities revealed evidence of a severe 
demyelinative polyneuropathy.  Pertinent diagnosis was 
subacute sensorimotor demyelinating polyneuropathy, 
etiology undetermined.  

In May 1995, the veteran was afforded a VA examination of 
his feet.  He was in a wheelchair full-time due to 
"problems with his lower extremities."  In addition to a 
long history of problems with his feet, he had a history 
of diabetes mellitus and a coronary artery bypass graft.  
The veteran had to be assisted onto the examination table.  
He had dressing over his heels to treat blisters.  He had 
bilateral drop-foot deformities.  Passively, his ankles 
could be dorsiflexed to no more than 20 degrees from 
neutral.  He had 40 degrees of plantar flexion 
bilaterally.  There was rather marked swelling of the 
right great toe and he had some tenderness to palpation of 
the plantar surface of both feet.  Pertinent diagnoses 
were bilateral pes planus, long history of diabetes 
mellitus, and bilateral drop-foot deformities of uncertain 
etiology.  

At a January 1996 private medical examination, the veteran 
complained of pain in both of his feet and difficulty 
walking.  He presented wearing formed shoes and below the 
knee rigid posterior braces on both lower extremities.  He 
ambulated with a cane.  X-ray findings revealed bilateral 
pes cavus of the feet; extensive osteophytic lipping of 
the dorsal tarsal bones, bilaterally; extensive spurring 
of the posterior/inferior calcaneus; deformed proximal 
phalanx third toe, right, consistent with a previous 
fracture; and deformity and lateral deviation of the 
distal phalanx of the right hallux.  An impression of pes 
cavus, bilateral, (Charcot foot) was rendered.  

Records from the Tuscaloosa, Alabama, VA Medical Center 
show that the veteran received a wheelchair in January 
1995 and right and left ankle braces in March 1996.

At a September 1996 hearing before a Member of the Board 
conducted in conjunction with a prior appeal to the Board, 
the veteran testified that he was more or less confined to 
his house due to problems with his feet.  He rated the 
pain as a 10 on a scale from 1 to 10.  The pain was 
described as a stabbing pain.  He was prescribed Codeine 
for the pain; however, he was unable to take the full 
dosage as a whole pill "knocks [him] out."  He also took 
Bufferin.  Also, because of the pain, he had to hold onto 
things for stability and to take some of the weight 
bearing pressure off.  Even when seated in his wheelchair 
during the hearing, he felt pain in his feet.  He was told 
that he needed his foot braces due to weak ankles that 
caused his feet to turn over to the side.  He had been in 
receipt of Social Security Benefits for 10 or 12 years due 
to his feet.  

In April 1997, the veteran submitted a statement from a 
private podiatrist.  The physician noted that the veteran 
had posterior tibialis tendinitis, right, secondary to 
severe pes planus.  A May 1997 statement from this 
podiatrist notes that the veteran had a pressure ulcer on 
the distal portion of the right second toe.  The ulcer was 
debrided and bandaged.  

In September 1997, the veteran was issued a walking stick 
by VA medical personnel.  At that time he was instructed 
in the proper use of the cane.  The veteran was noted to 
be independent with the cane at unlimited distances.  His 
gait and endurance were good.  No further treatment was 
needed at that time.  

During a March 1998, hearing before the Board on a 
previous unrelated appeal, the veteran reiterated his 
prior testimony that his foot pain was so severe and 
overwhelming to him that he was unable to ambulate 
properly.  

In March 1998, a private physician evaluated the veteran.  
The veteran complained of pain in his arches, heels, and 
toenails bilaterally.  This pain was of such nature to 
markedly limit his ability to walk or wear footwear.  
Neurological examination revealed decreased vibratory 
sense.  X-rays revealed bilateral heel spurs and arthritic 
changes of the forefoot.

An August 1998 VA Form 8940, Veteran's Application for 
Increased Compensation Due to Unemployability, the veteran 
noted that he had two years of college education and last 
worked in 1984 as an owner of a shoe store.  He had not 
attempted to obtain employment since that time.  He felt 
that he was unable to work due to his feet hurting.  

In a decision dated in March 1999, the Board denied the 
veteran's appeal for a rating for bilateral pes planus in 
excess of 50 percent, the maximum schedular evaluation for 
acquired flatfoot.  The Board noted that the appellant had 
maintained that his unemployability was due to his 
service-connected pes planus.  However, the Board held 
that the disability associated with the pes planus 
deformity did not present such an unusual or exceptional 
disability picture so as to warrant an extraschedular 
rating and that marked interference with employment had 
not been demonstrated in the other evidence of record to 
be due to pes planus.  The Board pointed out that Social 
Security Administration records from 1987 indicated that 
the onset of his unemployability was in March 1987 and was 
due to diabetes and degenerative arthritis.  The Board 
concluded that the Social Security Administration records 
were exceedingly probative in that at the time the 
appellant ceased employment, it was his contention that it 
was due to fainting spells, attributed by competent 
medical evidence to his diabetes.  The Board held that the 
preponderance of the evidence was against a finding that 
the evaluation for service-connected pes planus warranted 
extraschedular consideration or an increased evaluation 
under any theory.

In an April 1999 statement, the veteran's private 
physician opined that he was permanently disabled due to 
severe ischemic foot disease, diabetes with neuropathy, 
and advanced arteriosclerotic heart disease. 

In a May 1999 statement, the veteran's private podiatrist 
opined that the veteran's had ulcers on his bilateral 
halluces secondary to his foot drop condition.  This foot 
drop condition was causing more pressure on his toe and 
had subsequently caused infection and cellulitis.  

A statement from the veteran's cardiologist, also dated in 
May 1999, notes that he had cardiac bypass surgery in 1994 
with a very prolonged hospitalization that was complicated 
by multiple cardiac arrests and congestive heart failure.  
In addition, the veteran also had diabetes for many years 
with a chronic foot ulcer, diabetic neuropathy, and 
bilateral foot drop with poor mobility.  Because of these 
conditions, the veteran was totally disabled from work.  

A May 1999 VA skin examination indicates that the veteran 
complained of jungle rot in his groin ever since World War 
II.  He reported exacerbations of this condition in which 
he had to use a steroid cream in order to bring it under 
control.  When exacerbated, his skin becomes very red, 
raw, and moist.  At times, it burns and itches.  Physical 
examination revealed an area of thickened skin with 
increased pigmentation with some areas of skin irritation 
on the medial aspect of both thighs.  Diagnosis was 
dermatophytosis of the groin, chronic, recurrent.  The 
examiner noted that the veteran was accompanied by his son 
to the examination room.  The veteran was wheelchair 
bound.  The examiner noted that the veteran felt that his 
skin condition, though irritating, presented no 
disability.  The veteran reported that he could not walk 
without assistance of crutches or a wheelchair.  He needed 
help tying his shoes and placing his braces.  The veteran 
was unable to drive.  

A December 1999 statement from the veteran's private 
physician notes that he has had weakness in his right foot 
and leg for 42 years with foot drop.  He also had been 
diagnosed with diabetes for 37 years and had left leg 
problems with foot drop for nearly that long.  The 
veteran's physician opined that the "foot drop and leg 
problem is due to diabetic neuropathy."  

An August 2001 VA outpatient treatment record notes that 
the veteran had recurrent candida of the groin.  

A July 2002 VA podiatry consultation report notes that the 
veteran had pes planus and posterior tibial dysfunctions.  
The examiner noted that the veteran had multiple 
deformities and weaknesses as well as dystrophic 
dermatological changes.  These dermatological 
manifestations may well be attributed to his in-service 
"jungle rot."  However, the examiner was not certain that 
the veteran's muscle weakness and flat feet could be 
attributed to small shoes in service.  Wearing small shoes 
in service could have contributed to the veteran's present 
foot deformities.  

A July 2002 physical therapy consultation report notes 
that the veteran complained of a problem with both of his 
feet.  He reported that his initial injuries occurred 
because he had to wear shoes that were too small during 
active service.  He walked with a walker around the house 
and also had a wheelchair.  He lived with his wife and had 
a supportive son.  The examining physician noted that the 
veteran was able to extend both knees.  Dorsiflexion was 
present and mild in the right ankle and fair in the left 
ankle.  Knee jerk was normal, but ankle jerk was absent.  
The veteran's hips were severely tight and his knees were 
mildly tight with moderate crepitation.  He could get up 
and walk with a walker and bilateral ankle fixation 
orthotics (AFOs).  An impression of neuropathy, most 
probably from diabetes mellitus with a partial foot drop 
and weakness in both legs was rendered.  The examiner 
noted that the veteran was "functional in terms of walking 
with a walker."  Amputation was not recommended as this 
would cause further functional decline.  

A July 2002 VA examination report notes that the veteran 
worked at a shoe store for over 26 years following release 
from active duty.  He retired about 15 years before the 
examination due to foot pain as he could not stand and 
work anymore.  He was concerned about his foot pain and 
fungus in the feet and groin.  He also reported an itching 
and burning sensation in his feet.  He was mostly confined 
to his home.  At time he rides a tricycle; however, 
someone must position him on the tricycle.  When he is 
feeling better, he rides the tricycle around the block.  
His son helps him get into and out of the bathtub and 
helps him to get dressed.  While the veteran was noted to 
be "confined to the wheelchair," he had a walking cane and 
felt that the cane helped him to get out of the 
wheelchair.  When he goes out, he uses a wheelchair.  
Examination of the veteran's feet revealed dilated 
subcutaneous veins.  The skin was erythematous and red.  
When the leg was elevated, it became pale.  The peripheral 
pulses, dorsalis pedis, and posterior tibial were not 
felt.  Popliteal was felt on both sides and was 2+ strong.  
He was noted to have 2+ ankle edema.  Onychomycosis of the 
nails was observed as well as hallux valgus deformity of 
the feet.  The big toes were grossly swollen and tender.  
The feet were free of any kind of callous or bunion on the 
skin.  The veteran was in a moderate amount of discomfort 
when he tried to examine the feet.  Examination of the 
veteran's groin showed that he was free of skin 
inflammation at the time of the examination.  As long as 
the veteran kept ointment on every day, his skin condition 
was under control.  Pertinent diagnoses were pes planus, 
bilateral dropped foot, onychomycosis of the toenails, and 
intertrigo, resolved with medication.  With respect to 
functional loss, the examiner noted that the veteran 
ambulated with a walker from one room to another; however, 
he spent most of his time in a wheelchair.  When he goes 
out of the house he uses either an electric cart or a 
wheelchair.  He was dependent on others to help him.  In 
particular, he needed help getting into and out of his 
wheelchair.  He required help dressing and undressing.  He 
gets tired easily and the most he cold walk is a few 
minutes at a time.  His standing is also restricted to a 
few minutes.  He was unsteady and a fall risk.  He is not 
able to bear weight due to "pain in his bones."  The 
physician opined that the veteran's foot drop was 
etiologically related to his diabetes mellitus and 
peripheral neuropathy.  The foot drop and loss of use of 
his feet were "not as likely as not related his service 
connected pes planus."  The veteran's tinea cruris due to 
candida infection of the groin was under good control with 
medication.  

In an August 2002 addendum to the July 2002 compensation 
and pension examination, the examining physician, after 
reviewing the claims folder, opined that the veteran's 
inability to secure gainful employment was due primarily 
to his service-connected disabilities disregarding all 
other medical conditions.  It was noted that the veteran 
had decreased medial longitudinal arches with peroneal and 
posterior tibial tendon weakness bilaterally.  He has 
hallux interphalangeal deformities on both sides and 
hammertoe deformities on both sides.  The veteran was also 
noted to have "significant dermatological changes with 
lower leg alopecia."  Capillary refilling time was 
approximately five seconds resulting in dilated and 
tortuous veins.  He had dystrophic dermatological changes 
but his service-connected tinea cruris was in remission 
with local treatment.  The examiner felt that the veteran 
was unable to secure and maintain gainful employment due 
primarily to his service-connected pes planus.


Claim for Service Connection:  The veteran's contends that 
his present foot drop disability is etiologically related 
to his service-connected bilateral pes planus.  
Accordingly, he feels that service connection is therefore 
warranted for his foot drop as secondary to his pes 
planus.  For the reasons, set forth below, the Board finds 
that his contentions in this regard are not supported by 
the evidence.  Accordingly, his claim fails.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or 
if preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.305 (2002).  Service connection may be 
established for a current disability in several ways 
including on a direct basis or secondary basis.  

Direct service connection may be established for a 
disability resulting from diseases or injuries which are 
present in service or for a disease diagnosed after 
discharge from service, when all the evidence, including 
that pertinent to service, establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303.  Establishing 
direct service connection for a disability which has not 
been shown in service requires the existence of a current 
disability and a relationship or connection between that 
disability and a disease contracted or an injury sustained 
during service.  38 C.F.R. § 3.303(d); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Service connection may also be established on a secondary 
basis if the claimed disability is shown to be proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310.

The Board concludes that medical evidence is needed to 
lend plausible support for the issue of entitlement to 
service connection presented by this case because the 
issue involves questions of medical fact requiring medical 
knowledge or training for resolution.  Caluza v. Brown, 7 
Vet. App. 498, 506 (1995); see also Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  Competent medical evidence is 
defined by the regulations as evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  Competent medical evidence may also mean 
statements conveying sound medical principles found 
medical treatises.  It would also include statements 
contained in authoritative writings such as medical and 
scientific articles and research reports or analyses.  
38 C.F.R. § 3.159(a)(1).

In the present case, the veteran has not alleged or 
asserted that his foot drop disability was incurred in, or 
aggravated by, his active service.  Rather, he contends 
that this disability was caused by his service-connected 
pes planus.  In this regard, the Board notes that the 
veteran's foot drop disability was initially manifested 
many years following his release from active duty.  

The evidence shows that in addition to his service-
connected pes planus, the veteran has other nonservice-
connected conditions that affect his feet.  In particular, 
he has neuropathy related to his diabetes mellitus.  
Despite the veteran's long history of severe bilateral pes 
planus, no health care provider has linked his foot drop 
disability to his service connected disability.  The May 
1995 VA examination report notes that the veteran had 
bilateral drop-foot deformities of uncertain etiology.  In 
December 1999 the veteran's private physician linked the 
veteran's foot drop and leg problems to the veteran's 
nonservice-connected diabetic neuropathy.  Similarly, the 
July 2002 VA physical therapy consultation report 
indicated that the veteran's foot drop and weakness in 
both legs resulted from neuropathy, most probably from 
diabetes mellitus.  Likewise, the VA physician that 
conducted the July 2002 examination opined that the 
veteran's foot drop and loss of use of his feet were not 
as likely as not related to his pes planus rather his foot 
drop was related to his diabetic neuropathy.  

The Board has considered various statements from the 
veteran associating his present foot drop to his service-
connected pes planus disability.  While the veteran is 
competent to testify as to symptomatology he has 
experienced, without medical expertise or training, he is 
not competent to offer a medical opinion as to the 
etiology of his foot drop disability.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992) (laypersons are not competent 
to render medical opinions).  Accordingly, the Board must 
find that his contentions with regard to etiology of his 
foot drop to be of no probative value in light of the 
medical opinions discussed above.  

As there is no competent medical evidence showing that the 
veteran's bilateral foot drop disability is proximately 
due to, or the result of his service-connected pes planus, 
the criteria for establishing service connection on a 
secondary basis for the foot drop disability are not met.  
See 38 C.F.R. § 3.310.  The Board has considered the 
doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


Claim for Special Monthly Compensation:  The veteran also 
contends that his service-connected pes planus is so 
severe as to result in a loss of use of his feet.  
Accordingly, he feels special monthly compensation is 
therefore warranted.  For the reasons, set forth below, 
the Board finds that his contentions in this regard are 
not supported by the evidence.  

Special monthly compensation is payable at a specified 
rate if the veteran, as the result of service-connected 
disability, has suffered the anatomical loss or loss of 
use of both feet, or of one hand and one foot, or is blind 
in both eyes, with visual acuity of 5/200 or less, or is 
permanently bedridden or so helpless as to be in need of 
regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 
C.F.R. § 3.350(b).  "Loss of use of a hand or a foot" will 
be held to exist when no effective function remains, other 
than that which would be equally well served by an 
amputation stump at the site of election below elbow or 
knee, with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, with attention to whether the acts of 
balance or propulsion could be accomplished equally well 
by an amputation stump with prosthesis.  38 C.F.R. § 
3.350(a)(2)(i).

As with the veteran's other claims, medical evidence is 
needed to lend plausible support for the issues presented 
by this case because the issue involves questions of 
medical fact requiring medical knowledge or training for 
resolution.  Caluza.

The medical evidence shows that the veteran has complained 
of pain in his feet.  He has been diagnosed with a variety 
of lower extremity disabilities including pes planus (pes 
cavus), foot drop, and diabetic neuropathy.  Because of 
his significant foot disability and pain, he spends most 
of his time in a wheelchair and he needs the assistance of 
others.  However, despite his severe lower extremity 
disability, the evidence does not show that he has loss of 
use of his feet due to his service-connected disability as 
contemplated by 38 C.F.R. § 3.350(a)(2)(i).

In December 1994, he was unable to walk or get out of a 
chair without help; however, his private physician 
attributed these difficulties to the veteran's nonservice-
connected foot drop.  A January 1996 private medical 
examination report notes that the veteran had bilateral, 
below the knee, braces.  At that time he was able to 
ambulate with a cane.  He was prescribed right and left 
ankle braces by VA in March 1996 and a walking stick in 
September 1997.  At the time that he was prescribed the 
walking stick, he was noted to be independent with the 
cane at unlimited distances with good gait and endurance.  

At his May 1999 VA skin examination, the veteran reported 
that he was unable to walk without the assistance of 
crutches or a wheelchair.  Similarly, a July 2002 VA 
physical therapy consultation report notes that the 
veteran was able to ambulate around the house with a 
walker.  Likewise, he was able to extend both knees and 
could get up and walk with a walker and bilateral ankle 
fixation orthotics.  The examining physician opined that 
the veteran was function in terms of walking with a 
walker.  He was able to use a cane to get out of his 
wheelchair.  The July 2002 VA examination report notes 
that while the veteran spent most of his time in a 
wheelchair, used an electric cart, and required the 
assistance of others, he was able to ambulate from one 
room to another with a walker.  

While the veteran clearly has limitation of functioning of 
both feet, he does not have loss of use of both feet.  As 
evidenced by his ability to walk with the assistance of a 
walker, the functioning of the veteran's lower extremities 
is better than would be the case if he had amputation 
stumps and prosthetic devices of both lower extremities.  
A VA physician in July 2002 noted that amputation would 
result in further functional decline, and the veteran was 
functional at the present time with a walker.  As such, 
the preponderance of the evidence is against his claim for 
SMC for loss of use of both feet.  In reaching this 
determination, the Board acknowledges that the VA is 
statutorily required to resolve the benefit of the doubt 
in favor of the veteran when there is an approximate 
balance of positive and negative evidence regarding the 
merits of an outstanding issue.  However, that doctrine is 
not applicable in this case because the preponderance of 
the evidence is against the veteran's claim.  See Gilbert.


Claim for TDIU Benefits:  The veteran contends that his 
service-connected disabilities, in particular his pes 
planus, renders him unemployable.  Accordingly, he feels 
that a total disability rating due to individual 
unemployability resulting from service-connected 
disability (TDIU) is therefore warranted.  For the 
reasons, set forth below, the Board finds that his 
contentions in this regard are supported by recent 
evidence.

The VA's Under Secretary for Benefits or the Director, 
Compensation and Pension Service, is authorized to approve 
an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The 
governing norm in these exceptional cases is:  A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application 
of the regular schedular standards.  38 C.F.R. 
§ 3.321(b)(1).  

An unemployability rating is based primarily upon average 
impairment of earning capacity.  38 C.F.R. § 4.15.  Total 
disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340(a), 
4.15.  Entitlement to individual unemployability must be 
established solely on the basis of impairment from 
service-connected disabilities.  38 C.F.R. § 3.341(a).  
Neither disability from nonservice-connected disabilities 
or due to advancing age may be considered.  38 C.F.R. 
§§ 3.341(a), 4.19.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities:  
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, and 
that, if there are two or more disabilities, there shall 
be at least one disability ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and 
follow a substantially gainful occupation by reason of 
service-connected disabilities shall be rated totally 
disabled.  Therefore, rating boards should submit to the 
Director, Compensation and Pension Service, for extra-
schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, 
but who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  The rating board will 
include a full statement as to the veteran's service-
connected disabilities, employment history, educational 
and vocational attainment and all other factors having a 
bearing on the issue.  38 C.F.R. § 4.16(b).  

In the rating decision of June 1999, the RO noted that 
this case had not been submitted for extra-schedular 
consideration to the Director of the Compensation and 
Pension Service.  The Board does not have the authority to 
assign a total rating based on unemployability due to 
service-connected disability on an extra-schedular basis 
in the first instance, although appropriate cases must be 
referred to the Director of the VA Compensation and 
Pension Service for such extraschedular consideration.  
Bowling v. Principi, 15 Vet. App. 1 (2001).

The veteran's present service-connected disabilities 
include pes planus, rated as 50 percent disabling, and 
tinea cruris, rated as noncompensable.  His combined 
service connected disability rating is 50 percent.  
Accordingly, the minimum schedular requirements set forth 
at 38 C.F.R. § 4.16(a) for a total rating is not met.

However, these threshold percentage requirements may be 
set aside in exceptional cases where there is an unusual 
factor of disability rendering the appellant unable to 
secure or follow a substantially gainful occupation.  Such 
an unusual factor of disability is shown by the evidence.  
While the veteran's private physicians have opined that 
his unemployability results from several disabilities 
include some that are not service connected, a VA 
physician has opined that he is unemployable primarily due 
to his service-connected pes planus.  In particular, the 
July 2002 VA examination report and subsequent August 2002 
addendum to the report indicate that the veteran's pres 
planus caused decreased medial longitudinal arches with 
peroneal and posterior tibial tendon weakness, 
bilaterally.  In addition, he had hallux interphalangeal 
deformities on both sides with hammertoe deformities.  He 
also had significant dermatological changes with lower leg 
alopecia.  While the veteran's service-connected skin 
condition was found to be in remission, the examiner 
opined that he was unable to secure and maintain gainful 
employment due primarily to his service-connected pes 
planus.

Based on the foregoing discussion, while the percentage 
criteria set forth in 38 C.F.R. § 4.16(a) are not met, the 
Board finds that the record now contains plausible 
evidence tending to show that the veteran's service-
connected flat foot disorder precludes him from securing 
or following a substantially gainful occupation.  As the 
evidence now tends to show that there is an unusual factor 
of disability rendering the appellant unable to secure or 
follow a substantially gainful occupation solely by reason 
of his service-connected disability, the Board finds that 
the criteria have been met to submit this case to the 
Director, Compensation and Pension Service for assignment 
of an extraschedular evaluation, to include a total rating 
based on unemployability.


ORDER

Service connection for a bilateral foot drop disability as 
secondary to service-connected pes planus is denied.

Special monthly compensation (SMC) for loss of use of both 
feet is denied

Submission of the claim for consideration of a total 
rating for compensation purposes based on individual 
unemployability under 38 C.F.R. § 4.16(b) to the Director, 
Compensation and Pension Service, is granted.


REMAND

In view of the foregoing, the issue of entitlement to a 
total rating for compensation purposes based on individual 
unemployability under 38 C.F.R. § 4.16(b) is REMANDED to 
the RO for the following:  

The RO should submit the claim for a 
total rating for compensation purposes 
based on individual unemployability 
under 38 C.F.R. § 4.16(b) to the 
Director, Compensation and Pension 
Service.  The rating board will include 
a full statement as to the veteran's 
service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.  

Thereafter, if the claims remained denied, the case should 
be returned to the Board for completion of appellate 
review, in accordance with the current appellate 
procedures.  The Board intimates no opinion as to the 
ultimate outcome of this case.  

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States 
Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 
an expeditious manner.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 
2002) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, 
directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

